Citation Nr: 0305848	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to August 7, 1997, 
for the grant of a permanent and total disability rating for 
non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from March 1972 to February 
1975 and from March 1976 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
RO granted entitlement to nonservice-connected pension 
benefits, and assigned an effective date of October 23, 1998.

In a January 2000 rating decision the RO revised the 
effective date for the permanent and total disability rating 
retroactive to August 7, 1997.  

In March 2001, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In December 2002 the RO's most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Prior to August 7, 1997, the veteran was not so 
incapacitated that he could not file his claim.

3.  On August 7, 1997, VA received the veteran's initial 
claim for VA pension benefits.


CONCLUSION OF LAW

The criteria for an effective date, prior to August 7, 1997, 
for a permanent and total disability rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran received 
treatment for what was diagnosed as a situational adjustment 
reaction of adolescence in August 1973, alcoholism, dating 
back to the age of 15 years in May 1976, and an adjustment 
reaction related to marital problems in September 1976.  No 
psychiatric abnormalities were found as the result of his 
February 1978 separation examination.

Documents related to the application for and award of VA 
education benefits in 1974, are associated with the claims 
file.  

Records from the Social Security Administration (SSA) include 
completed forms, disability determinations, non-VA and VA 
treatment reports dating back to 1989.  A review of the 
records shows that the veteran required assistance in 
completing his disability form in September 1989.  

The SSA awarded benefits in February 1990.  It was determined 
that the veteran's disability included schizophrenia and 
avoidant personality disorder, and that the disability had 
begun in March 1989.  He was considered incapable of working.  

Non-VA records reflect clinical findings related to ongoing 
treatment for schizophrenia in 1989.  Records from a non-VA 
provider, dated from February 1992 to September 1996, show 
ongoing medical treatment.  

VA records, dated from November 1994 to October 1996, reflect 
ongoing outpatient psychiatric treatment, including the use 
of prescribed medication.  

The SSA records include a December 1996 report that the 
veteran completed regarding his activities of daily living.  
He provided information concerning the preparation of his 
meals, housekeeping, financial responsibilities for his 
household, and his relationships with family and friends.  

By decision of January 1997, the SSA continued the benefits, 
and it was noted that the veteran's capability was unresolved 
and that the evidence suggested that he was incapable of 
working.  

The veteran initially submitted an application for VA 
compensation and pension benefits on August 7, 1997.  That 
claim was denied by the RO in Boise, Idaho, in May 1998 
because the veteran failed to appear for scheduled 
examinations.  The notice informing the veteran of the denied 
claim was returned to the RO by the United States Postal 
Service because it was undeliverable.  No further action was 
taken at that time because the whereabouts of the veteran 
were not known.

The veteran submitted an Income, Net Worth, and Employment 
Statement to the RO in Portland, Oregon, on October 23, 1998, 
along with medical records from Oregon State Hospital (OSH).  
Those medical records show that the veteran was initially 
hospitalized at that facility on May 21, 1998, based on a 
court order resulting from a criminal offense occurring in 
February 1998.  At the time of the offense the veteran was 
receiving disability benefits from the SSA and living on the 
streets in Portland.  During the hospitalization he reported 
a long history of psychiatric and alcohol problems, but his 
therapist was able to locate a record of only one prior 
psychiatric hospitalization, which occurred in 1989.  He also 
reported having held no more than marginal employment since 
his separation from service, apparently due to psychiatric 
problems and substance abuse.  

Other than VA treatment for pneumonia in January 1998, the 
veteran denied receiving any other medical or psychiatric 
treatment.  He was hospitalized at OSH from May to August 
1998 for evaluation, at which time he was returned to 
incarceration pending resolution of the criminal charge.  He 
was apparently convicted of an offense that had occurred in 
February 1998, and was put under the jurisdiction of the 
state Psychiatric Security Review Board and again 
hospitalized at OSH in September 1998 with a diagnosis of 
paranoid schizophrenia.  In an October 1998 report his 
therapist stated that the veteran appeared to have been 
disabled for "quite some time" and that he suffered from a 
"chronic mental illness."

By rating action of November 1998, the RO granted entitlement 
to nonservice-connected pension, and assigned an effective 
date of October 23, 1998.  Following the initiation of 
appellate action, in a January 2000 rating decision, the RO 
revised the effective date for the permanent and total 
disability rating to August 7, 1997.  


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  

"Date of receipt" generally means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r) (2002).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a) (2002).

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

The effective date of an award of pension shall be the date 
the veteran became permanently and totally disabled, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a),(b)(3)(A),(B); 38 C.F.R. § 
3.400(b)(ii)(B) (2002).  Payment of monetary benefits for 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991).

An award of disability pension may not be effective prior to 
the date entitlement arose.  If, within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him or her from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  For 
the purposes of this subparagraph, the presumptive provisions 
of Sec. 3.342(a) do not apply.  38 C.F.R. § 
3.400(b)(1)(ii)(B) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He was provided with notice of the requirements for 
establishing an earlier effective date for the grant of 
nonservice-connected pension benefits in the January 2000 
statement of the case and the December 2002 supplemental 
statement of the case.  

Furthermore, with regard to notice the Board noted the 
pertinent provisions of the VCAA in the March 2001 remand.  
The December 2002 supplemental statement of the case includes 
a recitation of the applicable regulation and shows the RO 
fully considered and applied the criteria to the veteran's 
claim.  Previously, in July 2002, the RO had sent the veteran 
a development letter.  The letter informed the veteran of the 
enactment of the VCAA; VA's duty to assist in obtaining 
evidence; what evidence must show for entitlement; when and 
where to send pertinent information; what VA had done to 
assist the claim; and how to contact VA for additional 
assistance.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, as directed in the March 2001 remand, the RO provided 
the veteran with notice of the VCAA and adjudicated his claim 
with this law in mind, by the December 2002 statement of the 
case.  Therefore, the Board finds no prejudice to the veteran 
in proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).


In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's March 2001 remand, SSA records were requested, 
obtained and associated with the claims file.  Further 
communication from the veteran and his representative 
following the issuance of the July 2002 development letter 
does not provide information concerning any additional 
evidence. 

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests, that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Earlier Effective Date

The veteran contends that he is entitled to an effective date 
in 1978 for the grant of non-service connected pension 
benefits on the basis that he has been disabled since his 
separation from service.  He also contends that he did not 
submit a claim for pension benefits on separation from 
service because his mental impairment prevented him from 
doing so.  

In this case, the evidence does not demonstrate that the 
veteran filed a claim for pension benefits that would support 
the grant of an effective date for such benefits in 1978.  A 
review of the claims folder shows that the only matter of 
record prior to August 1997 involved the grant of education 
benefits in 1974.  A claim for pension was not submitted 
until August 7, 1997.  

As the Board pointed out in the March 2001 remand, an earlier 
effective date could be assigned if the veteran became 
permanently and totally disabled between August 1996 and 
August 1997, and he was so incapacitated due to his mental 
disability that he as unable to file his claim for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled.  

The records from the SSA, including the supporting medical 
records, show that the veteran has been considered disabled 
since March 1989.  His ongoing disablement was noted in the 
January 1997 SSA decision to continue his benefits.  
Therefore, it can be argued that he was permanently and 
totally disabled prior to the August 7, 1997 filing date.  
However, in this case, the evidence does not show that due to 
an incapacitating physical or mental disability, the veteran 
was unable to file within the first 30 days that he became 
totally and permanently disabled.  

Clearly, for the period prior to the August 7, 1997 filing 
date, the veteran was being treated for schizophrenia that is 
considered his permanent and total disability.  Also, as 
mentioned, in a January 1997 decision, the SSA determined 
that he was disabled.  However, there is nothing in the 
treatment records or SSA records to suggest that the veteran 
was so incapacitated that he could not file his claim.  

For instance, in connection with his SSA benefits, the 
veteran was able to complete and submit activities of daily 
living reports in July and December 1996.  Additionally, 
these reports reflect the veteran's statement regarding his 
ability to manage his personal affairs and his household.  
Also, the records show that the veteran was receiving 
treatment on an outpatient basis, and that he was on a 
treatment regimen.  There are no records showing a period of 
extensive hospitalization around August 1996.  Therefore, it 
has not been shown that the veteran was so incapacitated that 
he could not file his claim.  The criteria for a retroactive 
award have not been met in this instance.

In this case, entitlement to an effective date, prior to 
August 7, 1997, for the grant of entitlement to nonservice-
connected pension has not been established.  Therefore, the 
appeal is denied.


ORDER

Entitlement to an effective date, prior to August 7, 1997, 
for the grant of nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

